DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a plurality of switches" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same as the “first plurality of switches” disclosed in line 5 or if it is another set of switches.  Claim 12 is dependent on claim 6.
Claim 7 recites the limitation, “a controller switch” and “the controller switch” in lines 4-6.  It is unclear which set of switches the “controller switch” is controlling.
Claim 8 recites the limitation, “the second plurality of switches” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of a second plurality of switches in claims 6 or 7.  Claim 9 is dependent on claim 8.
Claim 10 recites the limitation "the second plurality of switches" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of a second plurality of switches in claims 6 or 7.  Claim 11 depends on claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0343291 A1 to Wang et al.
As to claim 1, Wang discloses a display device, comprising:
a gate line break across a plurality of gate lines (Fig. 1, paragraph 0030, where switch elements (4) on signal input terminal (9) are the break across gate lines (11, 12));
a first source driver positioned on a first side of the gate line break (Fig. 1, paragraph 0029, where one source driving circuit (5) is on the side of the first gate line portion (11));

a second source driver positioned on a second side of the gate line break (Fig. 1, paragraph 0029, where another source driving circuit (5) is on the side of the second gate line portion (12)); and
a second gate driver positioned on the second side of the gate line break (Fig. 1, paragraph 0028, where second gate driving circuit (3) is on the side of the second gate line portion (12)).
As to claim 2, Wang discloses the display, wherein the gate line break includes a disconnected portion on a gate line between a first source line and a second source line (Fig. 1, paragraphs 0029-0030, where the gate lines (11, 12) are disconnected between data lines (6)).
As to claim 3, Wang discloses the display, wherein the first source line is coupled to the first source driver and the second source line is coupled to the second source driver (Fig. 1, paragraph 0029, where half of the data lines (6) are connected to one source driving circuit (5) and the other half of the data lines (6) are connected to the other source driving circuit (5)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0343291 A1 to Wang et al. in view of U.S. Patent Pub. No. 2015/0243212 A1 to Lee et al.
As to claim 4, Wang is deficient in disclosing the display, comprising a controller coupled to the first source driver, the first gate driver, the second source driver and the second gate driver.
However, Lee discloses the display, comprising a controller coupled to the first source driver, the first gate driver, the second source driver and the second gate driver (Fig. 1, paragraphs 0040-0057, where timing controller (200) is coupled to first and second data drivers (500, 600) and first and second gate drivers (300, 400)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the display device with two source drivers and two gate drivers as taught by Wang by including a controller coupled to the two source drivers and two gate drivers as taught by Lee.  The suggestion/motivation would have been in order to .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0343291 A1 to Wang et al. in view of U.S. Patent Pub. No. 2012/0140160 A1 to Han et al.
As to claim 5, Wang is deficient in disclosing the display, comprising:
a first controller coupled to the first source driver and the first gate driver; and
a second controller coupled to the second source driver and the second gate driver, wherein the first controller and the second controller are synchronized to generate a single image across the first side and the second side of the gate line break.
However, Han discloses the display, comprising:
a first controller coupled to the first source driver and the first gate driver (Fig. 1, paragraph 0029, where first controller (613) is coupled to first data driving part (611) and first gate driving part (612)); and
a second controller coupled to the second source driver and the second gate driver, wherein the first controller and the second controller are synchronized to generate a single image across the first side and the second side of the gate line break (Fig. 1, paragraphs 0029 and 0062-0063, where second controller (623) is coupled to second data driving part (621) and second gate driving part (622) and the driving parts (610, 620, 630, 640) are synchronized with an output timing of first image data (1st DATA)).
Wang by including two controllers as taught by Han.  The suggestion/motivation would have been in order to synchronize multiple displays to display an image (Han, paragraphs 0062-0063).
Claims 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0343291 A1 to Wang et al. in view of U.S. Patent Pub. No. 2013/0265340 A1 to Ahn.
As to claim 6, Wang discloses a system comprising:
a display that includes a plurality of source lines and a plurality of gate lines, wherein the plurality of source lines and the plurality of gate lines intersect at a plurality of intersection points (Fig. 1, paragraphs 0028-0029, where data lines (6) intersect gate lines (1, 11, 12));
a gate line break that includes a first plurality of switches positioned on the plurality of gate lines between a first source line and a second source line (Fig. 1, paragraph 0030, where switch elements (4) on signal input terminal (9) are the break across gate lines (11, 12));
WO 2019/117906PCT/US2017/06628215a first gate driver and a first source driver coupled to a first side of the gate line break (Fig. 1, paragraphs 0028-0029, where one source driving circuit (5) and first gate driving circuit (2) are on the side of the first gate line portion (11)); and
a second gate driver and a second source driver coupled to a second side of the gate line break (Fig. 1, paragraphs 0028-0029, where another source driving circuit (5) and second gate driving circuit (3) are on the side of the second gate line portion (12)).
Wang is deficient in disclosing wherein a plurality of switches are coupled between a gate driver and the plurality of gate lines.
However, Ahn discloses wherein a plurality of switches are coupled between a gate driver and the plurality of gate lines (Fig. 1, paragraph 0084, where gate switching unit (GSW) are the switches coupled between the gate driver (GD) and gate lines (GLm)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the display with a gate line break as taught by Wang by including a plurality of switches coupled between a gate driver and a plurality of gate lines as taught by Ahn.  The suggestion/motivation would have been in order for the plurality of switches to connect the gate lines to each other in standby mode (Ahn, paragraph 0110).
As to claim 13, Wang discloses a display device, comprising:
a plurality of source lines and a plurality of gate lines that intersect the plurality of source lines at corresponding intersection points Fig. 1, paragraphs 0028-0029, where data lines (6) intersect gate lines (1, 11, 12));
a gate line break that includes a switch on each of the plurality of gate lines positioned between a first source line and a second source line of the plurality of source lines (Fig. 1, paragraph 0030, where switch elements (4) on signal input terminal (9) are the break across gate lines (11, 12));
a first source driver coupled to a first portion of the plurality of source lines on a first side of the gate line break (Fig. 1, paragraph 0029, where one source driving circuit (5) is on the side of the first gate line portion (11));

a first gate driver coupled to a first portion of the plurality of gate lines on a first side of the gate line break (Fig. 1, paragraph 0028, where first gate driving circuit (2) is on the side of the first gate line portion (11)); and
a second gate driver coupled to a second portion of the plurality of gate lines on a second side of the gate line break Fig. 1, paragraph 0028, where second gate driving circuit (3) is on the side of the second gate line portion (12)).
Wang is deficient in disclosing a gate driver coupled to a portion of the plurality of gate lines on a side of the gate lines via a plurality of corresponding switches.
However, Ahn discloses a gate driver coupled to a portion of the plurality of gate lines on a side of the gate lines via a plurality of corresponding switches (Fig. 1, paragraph 0084, where gate switching unit (GSW) are the switches coupled between the gate driver (GD) and gate lines (GLm)).  In addition, the same motivation is used as claim 6.
As to claim 14, Wang discloses the display, wherein the corresponding intersection points correspond to a location of a pixel of the display device (Fig. 1, paragraph 0029, pixel electrodes (7)).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0343291 A1 to Wang et al. in view of U.S. Patent Pub. No. 2013/0265340 A1 to Ahn as applied to claims 6 and 13 above, and further in view of U.S. Patent Pub. No. 2013/0286287 A1 to Fujiwara et al.
claim 12, Wang and Ahn are deficient in disclosing the system, wherein the first side of the gate line break has a first aspect ratio and the second side of the gate line break has a second aspect ratio that is different than the first aspect ratio.
However, Fujiwara discloses the system, wherein the first side of the gate line break has a first aspect ratio and the second side of the gate line break has a second aspect ratio that is different than the first aspect ratio (Fig. 1, paragraphs 0030-0031, where the main (MAR) area as an aspect ratio of 16:9 and the sub (SAR) area has an aspect ratio of 5:9).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the display as taught by Wang and Ahn by including a first and second aspect ratio as taught by Fujiwara.  The suggestion/motivation would have been in order to display two images without lowering the resolution of either image (Fujiwara, paragraphs 0030-0031).
As to claim 15, Wang and Ahn are deficient in disclosing the display, comprising a controller to alter an aspect ratio of the display device by altering a state of the gate line break switches.
However, Fujiwara discloses the display, comprising a controller to alter an aspect ratio of the display device by altering a state of the gate line break switches (Fig. 1, paragraphs 0030-0031, where the aspect ratio of the main (MAR) and sub (SAR) areas of the display together is 21:9 and the aspect ratios of the main (MAR) area and sub (SAR) area alone are 16:9 and 5:9, respectively).  In addition, the same motivation is used as claim 12.
Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a first controller coupled to the first gate driver and the first source driver; a second controller coupled to the second gate driver and a controller switch; and the controller switch coupled to the second source driver and the first controller”, in combination with the other limitations set forth in claim 7.
Claims 8-11 are dependent on claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627